Citation Nr: 1706847	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  11-25 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.
 

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Lech, Associate Counsel 



INTRODUCTION

The Veteran had active service from April 1968 to April 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran filed claims for entitlement to service connection for bilateral peripheral neuropathy of the lower extremities in August 2004.  His claims were granted in a March 2005 rating decision.

In July 2005, the Veteran filed a Notice of Disagreement (NOD) as to the bilateral peripheral neuropathy ratings.  A June 2009 rating decision denied the increases.  A September 2011 Statement of the Case denied increased ratings for peripheral neuropathy of the right lower extremity, peripheral neuropathy of the left lower extremity, and bilateral hearing loss, and his appeal was perfected with the submission of a 2011 VA Form 9 (Appeal to Board of Veterans' Appeals).


FINDING OF FACT

In an April 6, 2016 communication, prior to the promulgation of a decision in the appeal, the Veteran expressed his desire to withdraw his appeal on the issues of entitlement to initial ratings in excess of 10 percent for bilateral peripheral neuropathy of the lower extremities.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

2.  The criteria for withdrawal of an appeal on the issue of entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The issue of entitlement to ratings in excess of 10 percent for bilateral peripheral neuropathy of the lower extremities was first denied in a June 2009 rating decision.  The Veteran perfected his appeal with regard to those issues in September 2011.  In an April 2016 written communication, however, the Veteran, through his representative, stated that he was satisfied with the assigned evaluations, and that he wished to withdraw the issues on appeal.  The withdrawal was effective immediately upon receipt by VA.  38 C.F.R. § 20.204 (b)(3) (2016).

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  The Veteran has withdrawn the appeal on the issues of entitlement to ratings in excess of 10 percent for bilateral peripheral neuropathy of the lower extremities.  The Board finds that the Veteran's withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action.  See DeLisio v. Shinseki, 25 Vet. App. 45, 57 (2011).  Thus, as there remains no allegation of error of fact or law for appellate consideration, the Board does not have jurisdiction to review the appeal as to these issues, and they are dismissed.


ORDER

The claim for entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity is dismissed.

The claim for entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity is dismissed.



____________________________________________
YVETTE R. WHITE 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


